  Case 8:20-cv-00009-CEH-AAS Document 1 Filed 01/02/20 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CATHERINE SCHRAMEK,

        Plaintiff,
vs.

AMERICANA DENTAL, INC. and
US DENTAL MILLING LLC

      Defendants,
___________________________________/

                                            COMPLAINT

        Plaintiff, CATHERINE SCHRAMEK, hereinafter referred to as “PLAINTIFF” pursuant to

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”), by and

through her undersigned counsel and sues the Defendants, AMERICANA DENTAL, INC.,

hereinafter referred to as “AMERICANA” and US DENTAL MILLING LLC, hereinafter referred to

as “MILLING”, collectively known as “DEFENDANTS” and states as follows:

                                  JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division, in accordance with 28 U.S.C. § 1391(b) because Plaintiff resides in this Judicial

District and because a substantial part of the events giving rise to this claim occurred in this Judicial

District.
                                                  PARTIES

        3.      At all times material herein, Plaintiff was and is a resident of Hernando County,

Florida.
 Case 8:20-cv-00009-CEH-AAS Document 1 Filed 01/02/20 Page 2 of 6 PageID 2




       4.      At all times material herein, Defendant, AMERICANA, was and is a foreign

corporation licensed and authorized to conduct business in the State of Florida and doing business

within Hillsborough County.

       5.      At all times material herein, Defendant, MILLING, was and is a foreign corporation

licensed and authorized to conduct business in the State of Florida and doing business within

Hillsborough County.

       6.      At all times material Defendants were employers as defined by the laws under which

this action is brought.

       7.      At all times material herein, Defendants were an integrated enterprise or joint

employer of Plaintiff.

                                   GENERAL ALLEGATIONS

       8.      At all times material, Defendants acted with malice and with reckless disregard for

Plaintiff’s Federal and State protected rights.

       9.      At all times material, Plaintiff was qualified to perform her job duties within the

legitimate expectations of her employers.

       10.     Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

       11.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       12.     Plaintiff began her employment on or about June 20, 2017, as a part time bookkeeper

working three days a week.

       13.     Plaintiff was compensated on an hourly rate basis at the end of employment rate of
 Case 8:20-cv-00009-CEH-AAS Document 1 Filed 01/02/20 Page 3 of 6 PageID 3



$25.00 per hour for work at the office and $35.00 per hour for hours she was asked to work at home.

       14.     Plaintiff was also reimbursed for tolls as her commute required her to travel a toll

road – the Suncoast Parkway.

       15.     On or about May 30, 2018, Plaintiff was promoted to a full-time bookkeeper.

       16.     On September 11, 2019, Plaintiff was injured while at work. Plaintiff and two of her

coworkers were moving a pallet of tools from a delivery van into Defendants’ warehouse.

       17.     Plaintiff promptly notified her supervisor, Marlene, who told her to keep an eye on it

and let her know.

       18.     Two days after the incident Plaintiff informed Marlene that she needed medical care

and asked whether she should go through workers’ compensation as she knew the owner, Pedro, had

paid workers that had workers compensation injuries directly rather then have them file claims.

       19.     Plaintiff finally received a text five days after her injury informing her to go through

Defendants’ Workers’ Compensation carrier.

       20.     Plaintiff promptly sought a medical evaluation and treatment which required her to

take two weeks plus off work.

       21.      When Plaintiff returned from her medical leave on October 18, 2019, Anna, the

General Manager informed her that she would no longer be compensated for her commuting tolls.

       22.     In addition, Plaintiff was for the first time presented with a written warning for an

alleged incident that, if it happened, happened at least several months earlier. Plaintiff refused to

sign the retaliatory write up.

       23.     On October 31, 2019, Plaintiff was called into a meeting and informed that she was

being let go as they were eliminating her position.

       24.     Defendant has refused to pay Plaintiff her earned PTO without her signing a liability
 Case 8:20-cv-00009-CEH-AAS Document 1 Filed 01/02/20 Page 4 of 6 PageID 4



release.

                                    COUNT I
                       WORKERS’ COMPENSATION RETALIATION

          25.   Plaintiff realleges paragraphs one (1) through twenty-four (24) as though set forth

fully herein.

          26.   Plaintiff was an employee within the meaning of Florida Statute Section 440.02

(1993).

          27.   Plaintiff's employment was terminated effective October 31, 2019, due to and by

reason of Plaintiff's valid claim for worker's compensation benefits and/or Plaintiff's attempt to

exercise her rights under Florida's workers' compensation law.

          28.   Defendants have taken unlawful action against Plaintiff by reason of Plaintiff's valid

claim for workers' compensation laws, in violation of Florida Statute Section 440.205 (1993).

          29.   As a direct, natural, foreseeable and proximate result of the Defendants’ wrongful

termination of the Plaintiff, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff, demands a trial by jury and judgment for economic and

compensatory damages, in an amount in excess of Fifteen Thousand ($15,000.00) Dollars, costs and

attorneys’ fees, injunctive relief and such other relief to which the Plaintiff may be justly entitled.

                                        COUNT II
                                FAIR LABOR STANDARD ACT

          30.   Plaintiff realleges paragraphs one (1) through twenty-four (24) as though set forth

fully herein.

          31.   At all times material, Defendants, failed to comply with 29 U.S.C. § 201 et seq., in

that Plaintiff worked for Defendants in excess of forty (40) hours per work week, but no provision

was made by Defendants to compensate Plaintiff at the rate of time and one-half for the hours in
 Case 8:20-cv-00009-CEH-AAS Document 1 Filed 01/02/20 Page 5 of 6 PageID 5


excess of forty (40) that were worked each week.

           32.    Defendants’ failure to pay Plaintiff the required overtime pay was intentional and

willful.

           33.    As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of this matter.

           WHEREFORE, Plaintiff prays for the following damages against Defendants.:

                  a.     Overtime compensation

                  b.     Liquidated damages;

                  c.     Prejudgment interest;

                  d.     Payment of reasonable attorneys’ fees and costs incurred in the prosecution of

this claim.

                  e.     Equitable relief declaring and mandating the cessation of Defendants’

unlawful pay policy; and

                  f.     Such other relief as the court may deem just and proper.

                                       COUNT III
                             FLORIDA STATUTE CHAPTER 448.08

           34.    Plaintiff realleges paragraphs one (1) through twenty-four (24) as though set forth

fully herein.

           35.    Plaintiff earned wages over the course of her employment which are owed and

payable by the Defendant employers pursuant to Florida Statute Chapter 448.08.

           36.    Defendants, despite Plaintiff’s reasonable attempts to obtain payment of these earned

monies, has failed and refused to make payment as required by Florida Statute Chapter 448.08.

           WHEREFORE, Plaintiff respectfully requests all legal and equitable relief allowed by law
 Case 8:20-cv-00009-CEH-AAS Document 1 Filed 01/02/20 Page 6 of 6 PageID 6


including judgment against Defendants for back pay, unpaid wages, commissions, liquidated

damages, prejudgment interest, payment of reasonable attorneys’ fees and costs incurred in the

prosecution of the claim and such other relief as the Court may deem just and proper.

       Dated this 2nd day of January 2020.

                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             /s/Wolfgang M. Florin
                                             WOLFGANG M. FLORIN, ESQUIRE
                                             Florida Bar No.: 907804
                                             wolfgang@fgbolaw.com
                                             CHRISTOPHER D. GRAY, ESQUIRE
                                             Florida Bar No.: 902004
                                             Primary:       Chris@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, FL 33558
                                             Telephone (727) 254-5255
                                             Attorneys for Plaintiffs
